Name: Commission Implementing Regulation (EU) 2015/233 of 13 February 2015 laying down implementing technical standards with regard to currencies in which there is an extremely narrow definition of central bank eligibility pursuant to Regulation (EU) No 575/2013 of the European Parliament and of the Council Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  financial institutions and credit;  accounting;  monetary economics
 Date Published: nan

 14.2.2015 EN Official Journal of the European Union L 39/11 COMMISSION IMPLEMENTING REGULATION (EU) 2015/233 of 13 February 2015 laying down implementing technical standards with regard to currencies in which there is an extremely narrow definition of central bank eligibility pursuant to Regulation (EU) No 575/2013 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (1), and in particular Article 416(5) thereof, Whereas: (1) Article 416(3) of Regulation (EU) No 575/2013 requires institutions to report assets as liquid assets where they meet certain conditions. In accordance with the third subparagraph of that Article, the condition that the assets are eligible collateral for standard liquidity operations of a central bank in a Member State or the central bank of a third country, may be waived for liquid assets held to meet liquidity outflows in a currency in which there is an extremely narrow definition of central bank eligibility. (2) In recognition of the importance that Regulation (EU) No 575/2013 places on central bank eligibility in the qualification of an asset as liquid, the list of currencies in which there is an extremely narrow definition of central bank eligibility needs to be limited to those currencies where central bank eligibility is confined to central government debt and debt issued by the central bank and does not extend to any other assets which comprise liquid assets in accordance with the additional requirements set out in Articles 416 and 417 of that Regulation. (3) The European Banking Authority (EBA) has carried out an assessment based on the best available knowledge supplied by Member States' competent authorities on central bank eligibility in a given currency. In the case of Bulgaria, the assessment indicated that the central bank does not extend liquidity to institutions except in extreme circumstances. Upon the emergence of a liquidity risk that may affect the stability of the banking system, the Bulgarian National Bank may extend to a solvent bank lev denominated credits with maturity no longer than three months, provided they are fully collateralised by gold, foreign currency or other such highly liquid assets. Consequently, the Bulgarian lev should be considered as a currency with an extremely narrow definition of central bank eligibility. (4) This Regulation is based on the draft implementing technical standards submitted by EBA to the Commission. (5) EBA has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 The currencies in which there is an extremely narrow definition of central bank eligibility which meet the conditions referred to in the third subparagraph of Article 416(3) of Regulation (EU) No 575/2013 are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 27.6.2013, p. 1. (2) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). ANNEX Bulgarian lev (BGN)